DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the claim recites the limitation “a plurality of switches” in line 3 which renders the claim indefinite because it is unclear whether this is further limits or is different than the previously recited “switch” of claim 9. For purposes of examination, this will be treated as further limiting the “switch” of claim 9 to be a plurality of switches.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreaux et al. (US 2013/0289591) in view of Kerr (US 2014/0074085).
Regarding claim 1, Boudreaux teaches a surgical device (see Figs. 93-95) comprising: a handle (see handle assembly 4102; Fig. 93); a rotatable assembly coupled to the handle (see rotatable ultrasonic handpiece 4114 coupled to handle assembly 4102; [0514], Fig. 93), wherein the rotatable assembly is rotatable with respect to the handle (see rotation disclosed in [0517]); a switch coupled to the handle (see switch assembly 4108 coupled to the handle, Fig. 94), wherein the switch has a plurality of positions (see MIN or MAX positions of the rocker-style switch, [0515]); a first conductor coupled to the switch (see ring conductors 4212 and 4214 operably coupled to the switch; [0519], Figs. 96-98); and a second conductor coupled to the rotatable assembly (see links 4220, 4222a, 4222b coupled to the rotatable ultrasonic handpiece; [0521], Fig. 97), wherein at least one of the first conductor, the second conductor, or the switch is configured such that at least one of a current signal propagating through the first conductor or a current signal propagating through the second conductor changes based on a position of the switch (the switch assembly is considered capable of altering the current flowing through the first and second conductors by virtue of its construction as a toggle switch, see respective electrical signals sent via the switches in [0519]). However, Boudreaux fails to teach the first and second conductors as inductors as required by the claim.
Kerr teaches an electrosurgical device (see Figs. 1-2) having another manner of electrical connection between a part that is movable relative to another part (see [0035]-[0037]) comprising a first inductor (see spiral coil 48, Fig. 2) and a second inductor (see spiral coil 52, Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the first and second conductors as taught by Boudreaux to be spiral inductor coils in light of Kerr, the modification being a matter of simple substitution to one of ordinary skill in the art for the purpose of electrical connection between a part that is movable relative to another part (see Kerr [0035] and Boudreaux [0518]).
Regarding claim 2, Boudreaux in view of Kerr further teaches wherein the first inductor and the second inductor form a coupling transformer (see inductive coupling between the two inductor coils, forming a coupling transformer; Kerr: [0037]).
Regarding claim 3, Kerr teaches wherein at least one of the first inductor or the second inductor is a contactless ring (see contactless coils 48 and 52 forming rings, respectively; Fig. 2).
Regarding claim 4, Boudreaux in view of Kerr further teaches wherein the first inductor and the second inductor are communicatively coupled to one another (see Kerr: inductive coupling between the two inductor coils 48 and 52, [0037]), and the first inductor and the second inductor are configured so as to remain communicatively coupled to one another at all positions of the rotatable assembly with respect to the handle (in combination, the inductive coils would be axially aligned when the device is assembled such that the inductive coupling would occur in all positions as claimed, see also axial alignment as disclosed by Kerr [0037]).
Regarding claim 5, Boudreaux further teaches wherein the handle is stationary with respect to the rotatable assembly (ultrasonic hand piece 4114 is configured to rotate relative to the handle assembly 4102, [0517]).
Regarding claim 6, Boudreaux further teaches wherein the rotatable assembly comprises an end effector (see clamp arm 4150 and blade 4152, Fig. 93).
Regarding claim 7, Boudreaux further teaches wherein the surgical device is an ultrasonic surgical device (see Title, “ultrasonic” surgical handpiece, [0510]).
Regarding claim 8, Boudreaux further teaches wherein the surgical device is a radio frequency energy-based surgical device (see combined ultrasonic/electrosurgical device and RF oscillator 506; [0270], Fig. 13). Boudreaux fails to explicitly teach the embodiment of Fig. 93-95 as a combined ultrasonic/electrosurgical device, however it would have been obvious to one of ordinary skill in the art to have modified the embodiment of Figs. 93-95 to be a combined ultrasonic/electrosurgical device as taught by Boudreaux, the motivation being to deliver both ultrasonic and electrosurgical energy to tissue using a single device, which eliminates the need for switching devices during a surgical procedure (see Boudreaux [0270]).
Regarding claim 9, Boudreaux teaches a surgical system (see Figs. 93-95) comprising: a surgical device (see ultrasonic surgical instrument 4100, Figs. 93-95) comprising: a handle (see handle assembly 4102; Fig. 93); a rotatable assembly coupled to the handle (see rotatable ultrasonic handpiece 4114 coupled to handle assembly 4102; [0514], Fig. 93), wherein the rotatable assembly is rotatable with respect to the handle (see rotation disclosed in [0517]); a switch coupled to the handle (see switch assembly 4108 coupled to the handle, Fig. 94), wherein the switch has a plurality of positions (see MIN or MAX positions of the rocker-style switch, [0515]); a first conductor coupled to the switch (see ring conductors 4212 and 4214 operably coupled to the switch; [0519], Figs. 96-98); and a second conductor coupled to the rotatable assembly (see links 4220, 4222a, 4222b coupled to the rotatable ultrasonic handpiece; [0521], Fig. 97), wherein at least one of the first conductor, the second conductor, or the switch is configured such that at least one of a current signal propagating through the first conductor or a current signal propagating through the second conductor changes based on a position of the switch (the switch assembly is considered capable of altering the current flowing through the first and second conductors by virtue of its construction as a toggle switch, see respective electrical signals sent via the switches in [0519]); a generator (see generator 4116, Fig. 93); and a flexible electrical power cord (see electrical cable 4118, considered to have at least some degree of flexibility, [0510], Fig. 93), wherein the rotatable assembly is configured to be coupled to the generator by way of the flexible electrical power cord (as shown in Fig. 93). However, Boudreaux fails to teach the first and second conductors as inductors as required by the claim.
Kerr teaches an electrosurgical device (see Figs. 1-2) having another manner of electrical connection between a part that is movable relative to another part (see [0035]-[0037]) comprising a first inductor (see spiral coil 48, Fig. 2) and a second inductor (see spiral coil 52, Fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the first and second conductors as taught by Boudreaux to be spiral inductor coils in light of Kerr, the modification being a matter of simple substitution to one of ordinary skill in the art for the purpose of electrical connection between a part that is movable relative to another part (see Kerr [0035] and Boudreaux [0518]).
Regarding claim 9, Boudreaux in view of Kerr further teaches wherein the first inductor and the second inductor form a coupling transformer (see inductive coupling between the two inductor coils, forming a coupling transformer; Kerr: [0037]).
Regarding claim 10, Boudreaux in view of Kerr further teaches wherein the first inductor and the second inductor are communicatively coupled to one another (see Kerr: inductive coupling between the two inductor coils 48 and 52, [0037]), and the first inductor and the second inductor are configured so as to remain communicatively coupled to one another at all positions of the rotatable assembly with respect to the handle (in combination, the inductive coils would be axially aligned when the device is assembled such that the inductive coupling would occur in all positions as claimed, see also axial alignment as disclosed by Kerr [0037]).
Regarding claim 16, Boudreaux further teaches wherein the generator further comprises: a processor (see microprocessor, [0598]-[0599]); a memory unit coupled to the processor (see memory device, [0598]-[0599]); and sequences of instructions stored in the memory unit (see computer program, [0598]-[0599]) which, when executed, cause the processor to: deliver a driving signal to the rotatable assembly (see generator 4116 providing activation power to ultrasonic handpiece 4114, [0516]).
Regarding claim 17, Boudreaux further teaches wherein the memory further stores sequences of instructions (see computer program, [0598]-[0599]) which, when executed, cause the processor to: receive information relating to an operating mode of the surgical device (see toggle switch selection, [0515]); and deliver, based on the information relating to the operating mode of the surgical device, a particular driving signal to the rotatable assembly (see first and second power levels, [0515]).
Regarding claim 18, Boudreaux further teaches wherein the operating mode of the surgical device is a radio frequency mode and wherein the particular driving signal delivered to the rotatable assembly is a radio frequency signal (see electrosurgical drive signal and RF oscillator 506, [0270]). Boudreaux fails to explicitly teach the embodiment of Fig. 93-95 as a combined ultrasonic/electrosurgical device, however it would have been obvious to one of ordinary skill in the art to have modified the embodiment of Figs. 93-95 to be a combined ultrasonic/electrosurgical device with a radio frequency mode as claimed in light of Boudreaux, the motivation being to deliver both ultrasonic and electrosurgical energy to tissue using a single device, which eliminates the need for switching devices during a surgical procedure (see Boudreaux [0270]).
Regarding claim 19, Boudreaux further teaches wherein the operating mode of the surgical device is cauterization mode and the memory further stores sequences of instructions which, when executed, cause the processor to: deliver, as the driving signal, a signal corresponding to the cauterization mode (see cauterization, [0261]). Boudreaux fails to explicitly teach the embodiment of Fig. 93-95 as a combined ultrasonic/electrosurgical device, however it would have been obvious to one of ordinary skill in the art to have modified the embodiment of Figs. 93-95 to be a combined ultrasonic/electrosurgical device with a cauterization mode as claimed in light of Boudreaux, the motivation being to deliver both ultrasonic and electrosurgical energy to tissue using a single device, which eliminates the need for switching devices during a surgical procedure (see Boudreaux [0270]).
Regarding claim 20, Boudreaux further teaches wherein the operating mode of the surgical device is coagulation mode and the memory further stores sequences of instructions which, when executed, cause the processor to: deliver, as the driving signal, a signal corresponding to the coagulation mode (see coagulating, [0507]).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreaux in view of Kerr and in further view of Smith (US 2011/0213354).
Regarding claim 12, Boudreaux in view of Kerr teaches the limitations of claim 9, however Boudreaux in view of Kerr fails to teach wherein the generator comprises: an electrical sensor.
Smith teaches an electrosurgical generator (see Fig. 3) comprising a current sensor (see current sensing circuit 220; [0033], Fig. 3) that determines the average power supply currents across an inductor (see inductor L1; [0033]-[0034], Fig. 3) and provides the results to a controller (see [0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the generator as taught by Boudreaux in view of Kerr with an electrical current sensor in light of Smith, the motivation being to provide the predictable result of determining accurate current measurements of the inductor to provide to the controller/processor for use in generator control regardless of saturation or temperature rise (see Smith [0035]).
Regarding claim 13, Boudreaux in view of Kerr and Smith further teaches wherein the electrical current sensor is configured to be coupled to the second inductor by way of the flexible electrical power cord and detect the current signal propagating through the second inductor (since the current sensor of the modified device is located in the generator that is coupled via a power cable as shown in Fig. 93 of Boudreaux, the current sensor of the combined device is configured for sensing the current of the second inductor that is on the generator side of the rotatable electrical connection).
Regarding claim 14, Boudreaux in view of Kerr and Smith further teaches wherein the generator is configured to deliver a driving signal to the rotatable assembly, via the flexible electrical power cord (see first and second power levels sent to the ultrasonic handpiece 4114 via cable 4118; [0515], Fig. 93), in response to the electrical current sensor detecting a threshold amount of current across the second inductor (the current sensor of the combined device is configured to determine different threshold currents induced in the second inductor from the switching of the toggle switch and is configured for relaying this to the controller for such a decision as claimed, see also citations to Smith for claim 12 above).
Regarding claim 15, Boudreaux in view of Kerr and Smith further teaches wherein the surgical device further comprises: a plurality of switches each capable of being set to at least one of a plurality of positions (see 4132a and 4132b each having and on and off position, respectively; [0515], Fig. 95), wherein the first inductor is coupled to the plurality of switches by way of a plurality of circuit paths (see one or more conductors, such as conductive pathways, shown generally as 4211; [0519], Fig. 96), respectively, wherein at least one of the first inductor, the second inductor, or the plurality of switches is configured such that at least one of the current signal propagating through the first inductor or the current signal propagating through the second inductor changes based on at least one of the plurality of positions to which at least one of the plurality of switches is set (the switch assembly is considered capable of altering the current flowing through the first and second conductors by virtue of its construction as a toggle switch, see respective electrical signals sent via the switches in [0519]), wherein the electrical current sensor detects an attribute of a current signal propagating through the second inductor based on the at least one of the plurality of positions to which at least one of the plurality of switches is set (the current sensor of the combined device is configured to determine different threshold currents induced in the second inductor from the switching of the toggle switch, see also citations to Smith for claim 12 above), and wherein the generator delivers a driving signal to the rotatable assembly, via the flexible electrical power cord (see first and second power levels sent to the ultrasonic handpiece 4114 via cable 4118; [0515], Fig. 93), based on the attribute of the current signal propagating through the second inductor and detected by the electrical current sensor (the current sensor of the combined device is configured to relay the detected current levels to the controller for such a decision as claimed, see also citations to Smith for claim 12 above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794            

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794